Exhibit 10.5

PROMISSORY NOTE

$2,000,000 USD

Las Vegas, Nevada

July 10, 2020

FOR VALUE RECEIVED, LIVE VENTURES INCORPORATED, a Nevada corporation (the
“Borrower”), hereby unconditionally promises to pay to the order of SPRIGGS
INVESTMENTS, LLC, a Missouri limited liability company (the “Noteholder”) the
principal amount of $2,000,000 USD (the “Loan”), together with all accrued
interest thereon, as provided in this Promissory Note (this “Note”).

1.Payment Dates.

(a)Payment Date. Interest on the outstanding Loan shall be payable at the
Interest Rate (as defined below) and shall be payable in arrears on the last day
of each month commencing July 31, 2020 and on the Maturity Date (as defined
below).  The aggregate unpaid principal amount of the Loan, all accrued and
unpaid interest, and all other amounts payable under this Note shall be due and
payable on July 10, 2022 (the “Maturity Date”).  

(b)Prepayment. The Borrower may prepay the Loan in whole or in part at any time
or from time to time without penalty or premium by paying the principal amount
to be prepaid together with accrued interest thereon to the date of
prepayment.  Notwithstanding the foregoing, if the Borrower prepays the Loan in
whole or in part on or prior to December 10, 2020 (the “Six Month Date”), then
Borrower shall pay the Noteholder, in addition to all other amounts owing
hereunder, a prepayment penalty in an amount equal to $100,000 USD less the
amount of any interest paid or to be paid by the Borrower (other than interest
paid at the Default Rate due to a default of Borrower’s obligations hereunder)
up to the date of prepayment.

2.Interest.

(a)Interest Rate. Except as provided in Section 2(b), principal amounts
outstanding under this Note shall bear interest at a rate per annum (the
“Interest Rate”) equal to 10.0%.

(b)Default Interest. If any amount payable hereunder is not paid when due
(without regard to any applicable grace period), whether at stated maturity, by
acceleration, or otherwise, such overdue amount shall bear interest at the
Interest Rate plus 4.0%) (the “Default Rate”).

(c)Computation of Interest. All computations of interest hereunder shall be made
on the basis of a year of 365/366 days, as the case may be, and the actual
number of days elapsed. Interest shall begin to accrue on the Loan on the date
of this Note. On any portion of the Loan that is repaid, interest shall not
accrue on the date on which such payment is made.

(a)Interest Rate Limitation. If at any time the interest rate payable on the
Loan shall exceed the maximum rate of interest permitted to be charged by the
Noteholder to the Borrower under applicable law, such interest rate shall be
reduced automatically to the maximum rate permitted.

3.Use of Proceeds.

(a)Permitted Use. The Borrower shall use the Loan proceeds for the sole purpose
of consummating the acquisition (the “Acquisition”) of Precision Industries,
Inc., a Pennsylvania

 

--------------------------------------------------------------------------------

 

corporation (the “Company”), as contemplated by a merger agreement to be entered
into by and among President Merger Sub Inc., a Pennsylvania corporation, Live
Ventures Incorporated, Precision Industries, Inc., a Pennsylvania corporation,
and D. Jackson Milhollan, in his capacity as the shareholders’ representative
(the “Acquisition Agreement”). The Loan proceeds shall not be used for any other
purpose unless Noteholder has first consented in writing to such additional uses
and then only to the extent of such permitted use that is expressly provided for
within such written consent.

(b)Early Repayment. In the event that the Closing of the Acquisition does not
occur on or by 11:59 p.m., Las Vegas time, July 17, 2020 (the “Target Closing
Date”) or such date on or after July 17, 2020 as the Borrower and the Noteholder
may mutually agree in writing, then Borrower shall repay, in full without
demand, the Loan, together with all accrued interest thereon through the date of
repayment, to Noteholder in immediately available funds. For the purposes of
this Section 3(b), the “Closing of the Acquisition” means (i) the Acquisition
Agreement has been signed by President Merger Sub Inc., a Pennsylvania
corporation, Live Ventures Incorporated, Precision Industries, Inc., a
Pennsylvania corporation, and D. Jackson Milhollan, in his capacity as the
shareholders’ representative; and (ii) all closing conditions and closing
deliveries under the Acquisition Agreement to occur or be performed by or at the
closing of the Acquisition shall have occurred or been performed in accordance
with the terms of the Acquisition Agreement, except solely with respect to those
conditions and deliveries that are waived in writing by the party entitled to
waive the same under the Acquisition Agreement.

4.Payment Mechanics.

(a)Manner of Payment. All payments of principal and interest shall be made in US
dollars no later than 12:00 p.m., Las Vegas time, on the date on which such
payment is due. Such payments shall be made by cashier’s check, certified check,
or wire transfer (as designated by Noteholder) of immediately available funds to
the Noteholder’s account at a bank specified by the Noteholder in writing to the
Borrower from time to time.

(b)Application of Payments. All payments shall be applied, first, to fees or
charges outstanding under this Note, second, to accrued interest, and, third, to
principal outstanding under this Note.

(c)Business Day. Whenever any payment hereunder is due on a day that is not a
Business Day, such payment shall be made on the next succeeding Business Day,
and interest shall be calculated to include such extension. “Business Day” means
a day other than Saturday, Sunday, or other day on which commercial banks in Las
Vegas, Nevada, USA are authorized or required by law to close.

5.Representations and Warranties. The Borrower represents and warrants to the
Noteholder as follows:

(a)Existence. The Borrower is a corporation duly incorporated, validly existing,
and in good standing under the laws of the State of Nevada. The Borrower has the
requisite corporate power and authority to own, lease, and operate its property,
and to carry on its business.

(b)Power and Authority. The Borrower has the requisite power and authority to
execute, deliver, and perform its obligations under this Note.

2

 

--------------------------------------------------------------------------------

 

(c)Authorization; Execution and Delivery. The execution and delivery of this
Note by the Borrower and the performance of its obligations hereunder have been
duly authorized by all necessary corporate action in accordance with applicable
law. The Borrower has duly executed and delivered this Note.

(d)No Approvals. No consent or authorization of, filing with, notice to, or
other act by, or in respect of, any government of any nation or any political
subdivision thereof, whether at the national, state, territorial, provincial,
municipal or any other level, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of, or pertaining to, government (each, a “Governmental Authority”) or any other
person, is required in order for the Borrower to execute, deliver, or perform
any of its obligations under this Note.

(e)No Violations. The execution and delivery of this Note and the consummation
by the Borrower of the transactions contemplated hereby do not and will not (a)
violate any provision of the Borrower’s organizational documents; (b) violate
any law applicable to the Borrower by which any of its properties or assets may
be bound; or (c) constitute a default under any material agreement or contract
by which the Borrower may be bound.

(f)Enforceability. This Note is a valid, legal, and binding obligation of the
Borrower, enforceable against the Bower in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and subject as to enforceability, to general principles of equity, regardless of
whether enforcement is sought in a proceeding at law or in equity.

6.Events of Default. The occurrence and continuance of any of the following
shall constitute an “Event of Default” hereunder:

(a)Failure to Pay. The Borrower fails to pay (i) any principal amount of the
Loan when due; (ii) any interest on the Loan within 5 Business Days after the
date such amount is due; or (iii) any other amount due hereunder within 10
Business Days after such amount is due.

(b)Breach of Representations and Warranties. Any representation or warranty made
by the Borrower to the Noteholder herein contains an untrue or misleading
statement of a material fact as of the date made or deemed made; provided,
however, no Event of Default shall be deemed to have occurred pursuant to this
Section 6(b) if, within 30 days of the date on which the Borrower receives
notice (from any source) of such untrue or misleading statement, Borrower shall
have addressed the adverse effects of such untrue or misleading statement to the
reasonable satisfaction of the Noteholder.

(c)Bankruptcy; Insolvency.

(i)The Borrower institutes a voluntary case seeking relief under any law
relating to bankruptcy, insolvency, reorganization, or other relief for debtors.

(ii)An involuntary case is commenced seeking the liquidation or reorganization
of the Borrower under any law relating to bankruptcy or insolvency, and such
case is not dismissed or vacated within 90 days of its filing.

(iii)The Borrower makes a general assignment for the benefit of its creditors.

3

 

--------------------------------------------------------------------------------

 

(iv)The Borrower is unable, or admits in writing its inability, to pay its debts
as they become due.

(v)A case is commenced against the Borrower or its assets seeking attachment,
execution, or similar process against all or a substantial part of its assets,
and such case is not dismissed or vacated within 90 days of its filing.

(d)Breach of Covenants.  The Borrower fails to observe or perform any covenant,
condition, or agreement in this Note, other than an obligation to make payments
when due or provide notice to Notholder of a default under this Note, and such
failure continues for 20 business days after written notice to the Borrower.

7.Notice of Event of Default. As soon as possible after it becomes aware that an
Event of Default has occurred, and in any event within five Business Days, the
Borrower shall notify the Noteholder in writing of the nature and extent of such
Event of Default and the action, if any, it has taken or proposes to take with
respect to such Event of Default. The Borrower, for itself and for any
guarantors, endorsers, and/or any other person or persons now or hereafter
liable hereon, hereby waives presentment, demand of payment, protest, notice of
nonpayment, and any and all other notices and demands whatsoever in connection
with the enforcement of this Note or the taking of any action to collect sums
owing hereunder.

8.Remedies. Upon the occurrence and during the continuance of an Event of
Default, the Noteholder may, at its option and in addition to any other remedy
available to it by law or contract, by written notice to the Borrower declare
the outstanding principal amount of the Loan, accrued and unpaid interest
thereon, and all other amounts payable hereunder immediately due and payable;
provided, however, if an Event of Default described in Sections 6(c)(i), (iii),
or (iv) shall occur, the outstanding principal amount, accrued and unpaid
interest, and all other amounts payable hereunder shall become immediately due
and payable without notice, declaration, or other act on the part of the
Noteholder.

9.Expenses. The Borrower shall reimburse the Noteholder on demand for all
documented out-of-pocket costs, expenses, and fees, including the fees and
expenses of counsel, incurred by the Noteholder in connection with the
negotiation, documentation, and execution of this Note and the enforcement of
the Noteholder’s rights hereunder.

10.Notices. All notices and other communications relating to this Note shall be
in writing and shall be deemed given upon the first to occur of (x) deposit with
an overnight courier service, properly addressed, and postage prepaid;
(y) transmittal by facsimile or e-mail properly addressed (with written
acknowledgment from the intended recipient such as “return receipt requested”
function, return e-mail, or other written acknowledgment); or (z) actual receipt
by an employee or agent of the other party. Notices hereunder shall be sent to
the following addresses, or to such other address as such party shall specify in
writing:

(a)If to the Borrower:

Live Ventures Incorporated

325 E. Warm Springs Road, Suite 102

Las Vegas, Nevada 89119

Attention: Michael J. Stein, Senior Vice President and General Counsel

Facsimile: (702) 997-5968

E-mail: mstein@liveventures.com

(b)If to the Noteholder:

4

 

--------------------------------------------------------------------------------

 

Spriggs Investments, LLC

[***]

[***]

Attention: Rodney Spriggs, Manager

E-mail: [***]

 

With a copy (which shall not serve as notice) to:

Conroy Baran

1316 Saint Louis Avenue, 2nd Floor

Kansas City, Missouri 64101

Attention: Kyle Conroy, Member

E-Mail: kconroy@conroybaran.com

11.Governing Law. This Note and any claim, controversy, dispute, or cause of
action (whether in contract, tort, or otherwise) based on, arising out of, or
relating to this Note and the transactions contemplated hereby shall be governed
by and construed in accordance with the laws of the State of Missouri.

12.Disputes.

(a)Submission to Jurisdiction.

(i)The Borrower irrevocably and unconditionally (A) agrees that any action,
suit, or proceeding arising from or relating to this Note may be brought in the
United States District Court for the Western District of Missouri, and
(B) submits to the exclusive jurisdiction of such courts in any such action,
suit, or proceeding. Final judgment against the Borrower in any such action,
suit, or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

(ii)Nothing in this Section 12(a) shall affect the right of the Noteholder to
bring any action, suit, or proceeding relating to this Note against the Borrower
or its properties in the courts of any other jurisdiction.

(iii)Nothing in this Section 12(a) shall affect the right of the Noteholder to
serve process upon the Borrower in any manner authorized by the laws of any such
jurisdiction.

(b)Venue. The Borrower irrevocably and unconditionally waives, to the fullest
extent permitted by law, (i) any objection that it may now or hereafter have to
the laying of venue in any action, suit, or proceeding relating to this Note in
any court referred to in Section 12(a), and (ii) the defense of inconvenient
forum to the maintenance of such action, suit, or proceeding in any such court.

(c)Waiver of Jury Trial. THE BORROWER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY RELATING TO THIS NOTE OR THE
TRANSACTIONS CONTEMPLATED HEREBY, WHETHER BASED ON CONTRACT, TORT, OR ANY OTHER
THEORY.

5

 

--------------------------------------------------------------------------------

 

13.Successors and Assigns. This Note may be assigned or transferred by the
Noteholder to any individual, corporation, company, limited liability company,
trust, joint venture, association, partnership, unincorporated organization,
governmental authority, or other entity.

14.Integration. This Note constitutes the entire contract between the Borrower
and the Noteholder with respect to the subject matter hereof and supersedes all
previous agreements and understandings, oral or written, with respect thereto.

15.Amendments and Waivers. No term of this Note may be waived, modified, or
amended, except by an instrument in writing signed by the Borrower and the
Noteholder. Any waiver of the terms hereof shall be effective only in the
specific instance and for the specific purpose given.

16.No Waiver; Cumulative Remedies. No failure by the Noteholder to exercise and
no delay in exercising any right, remedy, or power hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
or power hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, or power. The rights, remedies, and powers
herein provided are cumulative and not exclusive of any other rights, remedies,
or powers provided by law.

17.Severability. If any term or provision of this Note is invalid, illegal, or
unenforceable in any jurisdiction, such invalidity, illegality, or
unenforceability shall not affect any other term or provision of this Note or
render such term or provision invalid or unenforceable in any other
jurisdiction.

18.Counterparts. This Note and any amendments, waivers, consents, or supplements
hereto may be executed in counterparts, each of which shall constitute an
original, but all of which taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page to this Note by
facsimile or in electronic (“pdf”) format shall be as effective as delivery of a
manually executed counterpart of this Note.

19.

ORAL OR UNEXECUTED AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO
FORBEAR FROM ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW
SUCH DEBT ARE NOT ENFORCEABLE, REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS
BASED THAT IS IN ANY WAY RELATED TO THE NOTE. TO PROTECT YOU (BORROWER) AND US
(LENDER) FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH
COVERING SUCH MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND
EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN
WRITING TO MODIFY IT.

 

Electronic Execution. The words “execution,” “signed,” “signature,” and words of
similar import in this Note shall be deemed to include electronic and digital
signatures and the keeping of records in electronic form, each of which shall be
of the same effect, validity, and enforceability as manually executed signatures
and paper-based recordkeeping systems, to the extent and as provided for under
applicable law, including the Electronic Signatures in Global and National
Commerce Act of 2000 (15 U.S.C. § 7001 et seq.) and any other similar state laws
based on the Uniform Electronic Transactions Act.

 

 

6

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Borrower has executed this Note as of July 10, 2020.

 

 

LIVE VENTURES INCORPORATED

 

By:__/s/ Virland A. Johnson_________________

Name:  Virland A. Johnson

Title:  Chief Financial Officer

 

 

 

ACKNOWLEDGED AND ACCEPTED BY

NOTEHOLDER:

 

SPRIGGS INVESTMENTS, LLC

 

By: __/s/ Rodney Spriggs_____________________

Rodney Spriggs, Manager

 

 




Signature Page to Promissory Note

--------------------------------------------------------------------------------

 

GUARANTY

 

For valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Jon Isaac, a resident of the State of Nevada (“Guarantor”), and
the President and Chief Executive Officer of Live Ventures Incorporated, a
Nevada corporation (“Live Ventures”), does hereby unconditionally execute this
guarantee (“Guaranty”) for the benefit of Spriggs Investments, LLC, a Missouri
limited liability company (“Spriggs”), on this 10th day of July, 2020.

1.Guaranty. In order to induce Spriggs to enter into that certain Promissory
Note dated July 10, 2020 in the original aggregate principal amount of
$2,000,000 USD (the “Note”) by and among Live Ventures and Spriggs, Guarantor
hereby irrevocably, unconditionally, and absolutely, guarantees to Spriggs the
full and prompt payment, observance, performance, and discharge, when due, of
(a) all obligations of Live Ventures owing to Spriggs under the Note, including
without limitation the payment of all amounts presently due or arising under the
Note; and (b) in addition thereto all costs, expenses, and fees, including but
not limited to, court costs and attorney’s fees at any time paid or incurred by
Spriggs in endeavoring to enforce this Guaranty or in connection with the
preparation, negotiation, collection, or enforcement of or on the Note (the
obligations described within subsections (a) and (b) of this Section 1 being,
the “Obligations”). Capitalized terms used but not otherwise defined here, shall
have the meanings given to them in the Note.  Guarantor acknowledges that it
shall receive substantial benefit from the consummation of the transactions
contemplated by the Note, and that Spriggs would not consummate the same without
the Guarantor’s delivery of this Guaranty. The waivers and obligations made by
Guarantor within this Guaranty are knowingly made in contemplation of such
benefits. Guarantor assumes all responsibility for being and keeping itself
informed of Live Ventures’ present and future financial condition and assets,
and of all other circumstances bearing upon the risk of nonpayment of the
Obligations and the nature, scope, and extent of the risks which the Guarantor
assumes and incurs hereunder, and the Guarantor agrees that Spriggs shall have
not duty to advise Guarantor of information now or hereafter known to it
regarding such circumstances or risks. Guarantor’s obligations hereunder shall
not be relieved in the event that Spriggs releases any one or more persons
liable for the Obligations, including any other guarantor.

2.Resort to Guaranty. This is a guaranty of both payment and performance and
will be a continuing guaranty that runs for the benefit of Spriggs and its
successors and assigns and may be fully enforced against Guarantor directly.
Upon any default by Live Ventures with respect to any of the Obligations, the
liability of the Guarantor hereunder shall be deemed to have become immediately
due and payable, without demand, presentment, protest or notice of any kind, all
of which are hereby waived, and without any suit or action against Live Ventures
or the Guarantor and without further steps to be taken or further conditions to
be performed by Spriggs including without limitation, (a) any requirement to
institute suit against or exhaust Spriggs’ remedies with respect to Live
Ventures or Guarantor; or (b) any requirement to first require performance by
Live Ventures. Failure of Spriggs to make any demand or otherwise to proceed
against the Guarantor in respect to any default by Live Ventures or the
Guarantor, or any delay by Spriggs in doing so, shall not constitute a waiver of
Spriggs’ right to proceed in respect to any or all other defaults by Live
Ventures or the Guarantor.

3.Consents. Guarantor hereby consents and agrees that Spriggs may at any time,
and from time to time, without notice to or further consent from Guarantor,
either with or without consideration, take any action of any type whatsoever
permitted under, but subject to the terms of, this Guaranty and may also make
any agreement with Live Ventures for the extension, renewal, payment,
compromise, discharge, or release of the Obligations, in whole or part, and may
make any modification of the terms of the Note or any agreement between Spriggs
and Live Ventures, and no such action that Spriggs takes in connection with this
Guaranty, the Note, or any such other agreement, will limit, modify, impair or
release Guarantor's obligations hereunder, affect this Guaranty in any way or
afford Guarantor any

1

 

--------------------------------------------------------------------------------

 

recourse against Spriggs. Spriggs shall not be obligated to file any claim
relating to the Obligations in the event that Live Ventures becomes subject to a
bankruptcy, reorganization, or similar proceeding.

4.Payments. All payments made by Guarantor hereunder shall be made in U.S.
dollars in immediately available funds, mailed or delivered to Spriggs at the
address designed in writing by Spriggs in writing or, at Sprigg’s election, by
wire transfer to a bank account designated in writing by Spriggs.

5.Waivers of Certain Defenses. Guarantor irrevocably waives all rights, claims,
counterclaims and other defenses that Live Ventures is or may be entitled to
under or arising from or out of applicable law and agrees not to exercise any
such rights that it may now have or hereafter acquire against Live Ventures that
arise from the existence, payment, performance, or enforcement of the
Obligations or in respect of this Guaranty including, without limitation, any
right of subrogation, reimbursement, exoneration, or indemnification and any
right to participate in any claim or remedy of Spriggs against Live Ventures,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including, without limitation, the right to take or
receive from Live Ventures, directly or indirectly, in cash or other property or
by set-off or in any other manner, payment or security on account of such claim,
remedy or right, unless and until the Obligations shall have been satisfied in
full. Nothing contained herein will be construed to require Spriggs to take any
action referred to herein or to make an election of remedies. Guarantor hereby
waives and agrees not to assert or take advantage of any defense based upon, and
agrees that the Obligations hereunder shall not be released or discharged, in
whole or part by: (a) any lack of authority, dissolution, death, or disability
of Live Ventures, Guarantor or any other person or entity; (b) any failure of
Live Ventures to give notice of the existence, creation or incurring of any new
or additional obligation; (c) any failure on the part of Live Ventures to
disclose to Guarantor any facts it may now or hereafter know regarding Spriggs
or the Note; (d) any lack of acceptance or notice of acceptance of this
Guaranty; (e) any lack of presentment, demand, protest, or notice of demand,
dishonor or nonpayment with respect to any Obligations; (f) an assertion or
claim that the automatic stay or injunctive relief provided by 11 U.S.C. §§362
or 105 (arising upon the voluntary or involuntary bankruptcy proceeding of Live
Ventures), or any other stay or injunctive relief provided under any other
debtor relief law (whether statutory, common law, case law or otherwise) of any
jurisdiction whatsoever, now or hereafter in effect, that may be or become
applicable, may operate or be interpreted to stay, interdict, condition, reduce
or inhibit the ability of Spriggs to enforce any of its rights, whether now or
hereafter acquired, that Spriggs may have against Guarantor; (g) any
modifications of the Note by operation of law or by action of any court, whether
pursuant to the Bankruptcy Reform Act of 1978, as amended, or any other debtor
relief law (whether statutory, common law, case law or otherwise) of any
jurisdiction whatsoever, now or hereafter in effect, or otherwise; (h) any
action, occurrence, event or matter consented to by Guarantor hereunder in
writing; (i) the failure or delay of Spriggs, subject to the termination or
expiration of Live Ventures’ Obligations under the Note, to assert any claim or
demand or to enforce any right or remedy against Live Ventures, including a
failure to assert any such claim or demand within the applicable statute of
limitations; (j) any change in the corporate existence, structure or ownership
of Live Ventures, Guarantor, or any other person now or hereafter liable with
respect to the Obligations; (k) the addition, substitution, or release of any
person now or hereafter liable with respect to the Obligations, to or from this
Guaranty, the Note, or any related agreement or document; or (l) any insolvency,
bankruptcy, reorganization, or other similar proceeding affecting Live Ventures
or any other person now or hereafter liable with respect to the
Obligations.  Guarantor waives any right to require that an action be brought
against Live Ventures or any other person.  Guarantor hereby expressly waives
and releases notice of acceptance of this Guaranty and notice of any change in
Live Ventures’s financial condition, and/or any right or claim of right to cause
a marshaling of Live Ventures’s assets or to cause Spriggs to proceed against
Live Ventures at any time or in any particular order.

6.Subordination. Guarantor agrees that any claims that Guarantor may have
against Live Ventures shall at all times be fully subordinate as to lien, time,
and right of payment and in all other respects to the Obligations to be paid to
Spriggs hereunder. Guarantor will not assert or exercise any right

2

 

--------------------------------------------------------------------------------

 

of Guarantor against Live Ventures to recover any amount in default by Live
Ventures to Guarantor, including making any claim against Live Ventures by way
of subrogation, reimbursement, contribution, exoneration, indemnity, or
otherwise, whether arising by contract, operation of law, or under common law,
and Guarantor shall not have and hereby expressly waives any right of recourse
to any claim against Live Ventures or any assets or property of Live Ventures
until the Obligations have been satisfied in full.  It is the intention of the
parties hereto that Guarantor shall not be deemed to be a “creditor” (as defined
in Section 101 of Title 11 of the United States Code, as amended, or any similar
federal or state law for the relief of debtors (the “Bankruptcy Code”) of Live
Ventures by reason of the existence of this Guaranty. If Live Ventures becomes a
debtor in any proceeding under the Bankruptcy Code or any other debtor relief
law, then in connection therewith Guarantor hereby waives any such right as a
“creditor” under the Bankruptcy Code. Guarantor agrees that any liens, security
interests, judgment liens, charges, or other encumbrances upon Live Ventures’
assets securing payment of any obligation to Guarantor shall be and remain
inferior and subordinate to any liens, security interests, charges, or other
encumbrances, now existing or hereafter arising, upon Live Ventures’ assets in
favor of Spriggs.

 

7.

Preference. Guarnator agrees that, to the extent that Live Ventures makes a
payment or payments to Spriggs or Spriggs receives any proceeds of collateral,
which payment or payments or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to Live Ventures, its estate, trustee, receiver, or any
other party, including, without limitation, any guarantor, under any Bankruptcy
Law, state or federal law, common law, judgment, decree, or order of any court
or administrative body having jurisdiction over Spriggs or any of its property,
or equitable cause, or any settlement or compromise of any such repayment claim
effected by Spriggs with the claimant (including Live Ventures), then to the
extent of such payment or repayment, the Obligations or part thereof which has
been paid, reduced or satisfied by such amount shall be reinstated and continued
in full force and effect as of the time immediately preceding such initial
payment, reduction or satisfaction, and the Guarantor shall remain liable to
Spriggs for the amount so repaid to the same extent as if such amount had never
originally been received by Spriggs, notwithstanding any termination hereof or
the cancellation of any note or other instrument evidencing any of the
Obligations.

 

8.

Representations. Guarantor represents and warrants that (a) it has all necessary
power and authority to enter into this Guaranty and to perform its obligations
hereunder; (b) the person executing this Guaranty has the power and authority to
execute this Guaranty and bind Guarantor hereto; (c) the execution and delivery
of this Guaranty constitutes a legal, valid and binding obligation of Guarantor
enforceable against Guarantor in accordance with its terms, except and to the
extent as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors' rights generally
and by general principles of equity (regardless of whether enforcement is sought
in a proceeding at law or in equity), and will not result in any violation of,
or be in conflict with, any provision of law, or any order, judgment, agreement
or restriction to which it is a party or may be bound; and (d) Guarantor is not
insolvent and has the financial capacity to pay and perform its obligations
under this Guaranty.

9.

Notices. All notices and other communications hereunder shall be in writing and
shall be deemed duly given (a) on the date of delivery if delivered personally,
or (b) on the first business day following the date of dispatch if delivered
utilizing a next-day service by a nationally recognized next-day courier,
charges prepaid. All notices hereunder shall be delivered to the addresses set
forth below, or pursuant to such other instructions as may be designated in
writing by the party to receive such notice:

(a)If to Guarantor, to:



3

 

--------------------------------------------------------------------------------

 

Jon Isaac

c/o Live Ventures Incorporated

325 E. Warm Springs Road, Suite 102

Las Vegas, NV 89119

 

 

(b)If to Spriggs, to:

Spriggs Investments, LLC

[***]

[***]

Attention: Rodney Spriggs, Manager

E-mail: [***]

 

With a copy (which shall not serve as notice) to:

Conroy Baran

1316 Saint Louis Avenue, 2nd Floor

Kansas City, Missouri 64101

Attention: Kyle Conroy, Member

E-Mail: kconroy@conroybaran.com

 

10.

Governing Law; Venue. This Guaranty shall be governed by and construed in
accordance with the laws of the State of Missouri (without reference to the
conflicts of law provisions thereof). The invalidity or unenforceability of any
provision hereof shall not limit the validity or enforceability of any other
provision hereof. Any legal action or proceeding arising out of or relating to
this Guaranty or for recognition and enforcement of any judgment in respect
hereof shall be brought and determined in the United States District Court for
the Western District of Missouri, and each of Guarantor and Spriggs irrevocably
submits to the exclusive jurisdiction of such courts with regard to any such
action or proceeding and agrees not to commence any such action, suit or
proceeding except in such courts.

11.

Amendments. This Guaranty may not be amended except by an instrument in writing
signed by the parties hereto.

12.

Entirety. THIS GUARANTY EMBODIES THE FINAL AND ENTIRE AGREEMENT OF GUARANTOR AND
SPRIGGS WITH RESPECT TO GUARANTOR'S GUARANTY OF THE OBLIGATIONS AND SUPERSEDES
ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND UNDERSTANDINGS,
WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF.  

13.

Survival. This Guaranty may not be revoked or terminated and shall remain in
full force and effect and binding on the Guarantor and its permitted assigns,
until the complete, irrevocable, and indefeasible payment and satisfaction in
full of the Obligations.

14.

Successors and Assigns. Guarantor may not assign its rights, interests, or
obligations hereunder to any person without the prior written consent of
Spriggs. Any attempted assignment in violation of this section shall be null and
void. This Guaranty shall inure to the benefit of Spriggs and its successors and
assigns.

15.

Waiver. No failure on the part of Spriggs to exercise, and no delay in
exercising, any right, remedy or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise

4

 

--------------------------------------------------------------------------------

 

by Spriggs of any right, remedy or power hereunder preclude any other or future
exercise of any right, remedy or power. Each and every right, remedy and power
hereby granted to Spriggs or allowed it by applicable law or other agreement
shall be cumulative and not exclusive of any other, and may be exercised by
Spriggs at any time or from time to time.

16.Counterparts. This Guaranty may be executed in counterparts, each of which
shall be deemed an original, but all of which when taken together shall be
deemed to be one and the same agreement. A signed copy of this Guaranty
delivered by facsimile, e-mail, or other means of electronic transmission, shall
be deemed to have the same legal effect as delivery of an original signed copy
of this Guaranty.

 

 

[Rest of Page Intentionally Left Blank]

[Signature Page Follows]

5

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Guaranty effective as
of the date first set forth above.

 

 

GUARANTOR:

 

__/s/ Jon Isaac_________________________

Jon Isaac

 

SPRIGGS:

 

SPRIGGS INVESTMENTS, LLC

 

By: ___/s/ Rodney Spriggs_______________

       Rodney Spriggs, Manager

Signature Page to Guaranty

--------------------------------------------------------------------------------

 

GUARANTY

 

For valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Isaac Capital Group, LLC, a Delaware limited liability company
(“Guarantor”) and shareholder of Live Ventures Incorporated, a Nevada
corporation (“Live Ventures”), does hereby unconditionally execute this
guarantee (“Guaranty”) for the benefit of Spriggs Investments, LLC, a Missouri
limited liability company (“Spriggs”) on this July 10, 2020.

1.Guaranty. In order to induce Spriggs to enter into that certain Promissory
Note dated July 10, 2020 in the original aggregate principal amount of
$2,000,000 USD (the “Note”) by and among Live Ventures and Spriggs, Guarantor
hereby irrevocably, unconditionally, and absolutely, guarantees to Spriggs the
full and prompt payment, observance, performance, and discharge, when due, of
(a) all obligations of Live Ventures owing to Spriggs under the Note, including
without limitation the payment of all amounts presently due or arising under the
Note; and (b) in addition thereto all costs, expenses, and fees, including but
not limited to, court costs and attorney’s fees at any time paid or incurred by
Spriggs in endeavoring to enforce this Guaranty or in connection with the
preparation, negotiation, collection, or enforcement of or on the Note (the
obligations described within subsections (a) and (b) of this Section 1 being,
the “Obligations”). Capitalized terms used but not otherwise defined here, shall
have the meanings given to them in the Note.  Guarantor acknowledges that it
shall receive substantial benefit from the consummation of the transactions
contemplated by the Note, and that Spriggs would not consummate the same without
the Guarantor’s delivery of this Guaranty. The waivers and obligations made by
Guarantor within this Guaranty are knowingly made in contemplation of such
benefits. Guarantor assumes all responsibility for being and keeping itself
informed of Live Ventures’ present and future financial condition and assets,
and of all other circumstances bearing upon the risk of nonpayment of the
Obligations and the nature, scope, and extent of the risks which the Guarantor
assumes and incurs hereunder, and the Guarantor agrees that Spriggs shall have
not duty to advise Guarantor of information now or hereafter known to it
regarding such circumstances or risks. Guarantor’s obligations hereunder shall
not be relieved in the event that Spriggs releases any one or more persons
liable for the Obligations, including any other guarantor.

2.Resort to Guaranty. This is a guaranty of both payment and performance and
will be a continuing guaranty that runs for the benefit of Spriggs and its
successors and assigns and may be fully enforced against Guarantor directly.
Upon any default by Live Ventures with respect to any of the Obligations, the
liability of the Guarantor hereunder shall be deemed to have become immediately
due and payable, without demand, presentment, protest or notice of any kind, all
of which are hereby waived, and without any suit or action against Live Ventures
or the Guarantor and without further steps to be taken or further conditions to
be performed by Spriggs including without limitation, (a) any requirement to
institute suit against or exhaust Spriggs’ remedies with respect to Live
Ventures or Guarantor; or (b) any requirement to first require performance by
Live Ventures. Failure of Spriggs to make any demand or otherwise to proceed
against the Guarantor in respect to any default by Live Ventures or the
Guarantor, or any delay by Spriggs in doing so, shall not constitute a waiver of
Spriggs’ right to proceed in respect to any or all other defaults by Live
Ventures or the Guarantor.

3.Consents. Guarantor hereby consents and agrees that Spriggs may at any time,
and from time to time, without notice to or further consent from Guarantor,
either with or without consideration, take any action of any type whatsoever
permitted under, but subject to the terms of, this Guaranty and may also make
any agreement with Live Ventures for the extension, renewal, payment,
compromise, discharge, or release of the Obligations, in whole or part, and may
make any modification of the terms of the Note or any agreement between Spriggs
and Live Ventures, and no such action that Spriggs takes in connection with this
Guaranty, the Note, or any such other agreement, will limit, modify, impair or
release Guarantor's obligations hereunder, affect this Guaranty in any way or
afford Guarantor any

 

--------------------------------------------------------------------------------

 

recourse against Spriggs. Spriggs shall not be obligated to file any claim
relating to the Obligations in the event that Live Ventures becomes subject to a
bankruptcy, reorganization, or similar proceeding.

4.Payments. All payments made by Guarantor hereunder shall be made in U.S.
dollars in immediately available funds, mailed or delivered to Spriggs at the
address designed in writing by Spriggs in writing or, at Sprigg’s election, by
wire transfer to a bank account designated in writing by Spriggs.

5.Waivers of Certain Defenses. Guarantor irrevocably waives all rights, claims,
counterclaims and other defenses that Live Ventures is or may be entitled to
under or arising from or out of applicable law and agrees not to exercise any
such rights that it may now have or hereafter acquire against Live Ventures that
arise from the existence, payment, performance, or enforcement of the
Obligations or in respect of this Guaranty including, without limitation, any
right of subrogation, reimbursement, exoneration, or indemnification and any
right to participate in any claim or remedy of Spriggs against Live Ventures,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including, without limitation, the right to take or
receive from Live Ventures, directly or indirectly, in cash or other property or
by set-off or in any other manner, payment or security on account of such claim,
remedy or right, unless and until the Obligations shall have been satisfied in
full. Nothing contained herein will be construed to require Spriggs to take any
action referred to herein or to make an election of remedies. Guarantor hereby
waives and agrees not to assert or take advantage of any defense based upon, and
agrees that the Obligations hereunder shall not be released or discharged, in
whole or part by: (a) any lack of authority, dissolution, death, or disability
of Live Ventures, Guarantor or any other person or entity; (b) any failure of
Live Ventures to give notice of the existence, creation or incurring of any new
or additional obligation; (c) any failure on the part of Live Ventures to
disclose to Guarantor any facts it may now or hereafter know regarding Spriggs
or the Note; (d) any lack of acceptance or notice of acceptance of this
Guaranty; (e) any lack of presentment, demand, protest, or notice of demand,
dishonor or nonpayment with respect to any Obligations; (f) an assertion or
claim that the automatic stay or injunctive relief provided by 11 U.S.C. §§362
or 105 (arising upon the voluntary or involuntary bankruptcy proceeding of Live
Ventures), or any other stay or injunctive relief provided under any other
debtor relief law (whether statutory, common law, case law or otherwise) of any
jurisdiction whatsoever, now or hereafter in effect, that may be or become
applicable, may operate or be interpreted to stay, interdict, condition, reduce
or inhibit the ability of Spriggs to enforce any of its rights, whether now or
hereafter acquired, that Spriggs may have against Guarantor; (g) any
modifications of the Note by operation of law or by action of any court, whether
pursuant to the Bankruptcy Reform Act of 1978, as amended, or any other debtor
relief law (whether statutory, common law, case law or otherwise) of any
jurisdiction whatsoever, now or hereafter in effect, or otherwise; (h) any
action, occurrence, event or matter consented to by Guarantor hereunder in
writing; (i) the failure or delay of Spriggs, subject to the termination or
expiration of Live Ventures’ Obligations under the Note, to assert any claim or
demand or to enforce any right or remedy against Live Ventures, including a
failure to assert any such claim or demand within the applicable statute of
limitations; (j) any change in the corporate existence, structure or ownership
of Live Ventures, Guarantor, or any other person now or hereafter liable with
respect to the Obligations; (k) the addition, substitution, or release of any
person now or hereafter liable with respect to the Obligations, to or from this
Guaranty, the Note, or any related agreement or document; or (l) any insolvency,
bankruptcy, reorganization, or other similar proceeding affecting Live Ventures
or any other person now or hereafter liable with respect to the
Obligations.  Guarantor waives any right to require that an action be brought
against Live Ventures or any other person.  Guarantor hereby expressly waives
and releases notice of acceptance of this Guaranty and notice of any change in
Live Ventures’s financial condition, and/or any right or claim of right to cause
a marshaling of Live Ventures’s assets or to cause Spriggs to proceed against
Live Ventures at any time or in any particular order.

6.Subordination. Guarantor agrees that any claims that Guarantor may have
against Live Ventures shall at all times be fully subordinate as to lien, time,
and right of payment and in all other respects to the Obligations to be paid to
Spriggs hereunder. Guarantor will not assert or exercise any right

2

 

--------------------------------------------------------------------------------

 

of Guarantor against Live Ventures to recover any amount in default by Live
Ventures to Guarantor, including making any claim against Live Ventures by way
of subrogation, reimbursement, contribution, exoneration, indemnity, or
otherwise, whether arising by contract, operation of law, or under common law,
and Guarantor shall not have and hereby expressly waives any right of recourse
to any claim against Live Ventures or any assets or property of Live Ventures
until the Obligations have been satisfied in full.  It is the intention of the
parties hereto that Guarantor shall not be deemed to be a “creditor” (as defined
in Section 101 of Title 11 of the United States Code, as amended, or any similar
federal or state law for the relief of debtors (the “Bankruptcy Code”) of Live
Ventures by reason of the existence of this Guaranty. If Live Ventures becomes a
debtor in any proceeding under the Bankruptcy Code or any other debtor relief
law, then in connection therewith Guarantor hereby waives any such right as a
“creditor” under the Bankruptcy Code. Guarantor agrees that any liens, security
interests, judgment liens, charges, or other encumbrances upon Live Ventures’
assets securing payment of any obligation to Guarantor shall be and remain
inferior and subordinate to any liens, security interests, charges, or other
encumbrances, now existing or hereafter arising, upon Live Ventures’ assets in
favor of Spriggs.

 

7.

Preference. Guarnator agrees that, to the extent that Live Ventures makes a
payment or payments to Spriggs or Spriggs receives any proceeds of collateral,
which payment or payments or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to Live Ventures, its estate, trustee, receiver, or any
other party, including, without limitation, any guarantor, under any Bankruptcy
Law, state or federal law, common law, judgment, decree, or order of any court
or administrative body having jurisdiction over Spriggs or any of its property,
or equitable cause, or any settlement or compromise of any such repayment claim
effected by Spriggs with the claimant (including Live Ventures), then to the
extent of such payment or repayment, the Obligations or part thereof which has
been paid, reduced or satisfied by such amount shall be reinstated and continued
in full force and effect as of the time immediately preceding such initial
payment, reduction or satisfaction, and the Guarantor shall remain liable to
Spriggs for the amount so repaid to the same extent as if such amount had never
originally been received by Spriggs, notwithstanding any termination hereof or
the cancellation of any note or other instrument evidencing any of the
Obligations.

8.

Representations. Guarantor represents and warrants that (a) it has all necessary
power and authority to enter into this Guaranty and to perform its obligations
hereunder; (b) the person executing this Guaranty has the power and authority to
execute this Guaranty and bind Guarantor hereto; (c) the execution and delivery
of this Guaranty has been duly and validly authorized by all action and
constitutes a legal, valid and binding obligation of Guarantor enforceable
against Guarantor in accordance with its terms, except and to the extent as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors' rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity), and will not result in any violation of, or be
in conflict with, any provision of law, or any order, judgment, agreement or
restriction to which it is a party or may be bound; and (d) Guarantor is not
insolvent and has the financial capacity to pay and perform its obligations
under this Guaranty.

9.

Notices. All notices and other communications hereunder shall be in writing and
shall be deemed duly given (a) on the date of delivery if delivered personally,
(b) on the first business day following the date of dispatch if delivered
utilizing a next-day service by a nationally recognized next-day courier,
charges prepaid, or (c) on the earlier of confirmed receipt or the fifth
business day following the date of mailing if delivered by registered or
certified mail, return receipt requested, postage prepaid. All notices hereunder
shall be delivered to the addresses set forth below, or pursuant to such other
instructions as may be designated in writing by the party to receive such
notice:

(a)If to Guarantor, to:



3

 

--------------------------------------------------------------------------------

 

Isaac Capital Group, LLC

325 E. Warm Springs Road, Suite 102

Las Vegas, NV 89119

Attn: Jon Isaac

 

(b)If to Spriggs, to:

Spriggs Investments, LLC

[***]

[***]

Attention: Rodney Spriggs, Manager

E-mail: [***]

 

With a copy (which shall not serve as notice) to:

Conroy Baran

1316 Saint Louis Avenue, 2nd Floor

Kansas City, Missouri 64101

Attention: Kyle Conroy, Member

E-Mail: kconroy@conroybaran.com

 

10.

Governing Law; Venue. This Guaranty shall be governed by and construed in
accordance with the laws of the State of Missouri (without reference to the
conflicts of law provisions thereof). The invalidity or unenforceability of any
provision hereof shall not limit the validity or enforceability of any other
provision hereof. Any legal action or proceeding arising out of or relating to
this Guaranty or for recognition and enforcement of any judgment in respect
hereof shall be brought and determined in the United States District Court for
the Western District of Missouri, and each of Guarantor and Spriggs irrevocably
submits to the exclusive jurisdiction of such courts with regard to any such
action or proceeding and agrees not to commence any such action, suit or
proceeding except in such courts.

11.

Amendments. This Guaranty may not be amended except by an instrument in writing
signed by the parties hereto.

12.

Entirety. THIS GUARANTY EMBODIES THE FINAL AND ENTIRE AGREEMENT OF GUARANTOR AND
SPRIGGS WITH RESPECT TO GUARANTOR'S GUARANTY OF THE OBLIGATIONS AND SUPERSEDES
ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND UNDERSTANDINGS,
WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF.  

13.

Survival. This Guaranty may not be revoked or terminated and shall remain in
full force and effect and binding on the Guarantor, its successors, and its
permitted assigns, until the complete, irrevocable, and indefeasible payment and
satisfaction in full of the Obligations.

14.

Successors and Assigns. Guarantor may not assign its rights, interests, or
obligations hereunder to any person without the prior written consent of
Spriggs. Any attempted assignment in violation of this section shall be null and
void. This Guaranty shall inure to the benefit of Spriggs and its successors and
assigns.

15.

Waiver. No failure on the part of Spriggs to exercise, and no delay in
exercising, any right, remedy or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise

4

 

--------------------------------------------------------------------------------

 

by Spriggs of any right, remedy or power hereunder preclude any other or future
exercise of any right, remedy or power. Each and every right, remedy and power
hereby granted to Spriggs  or allowed it by applicable law or other agreement
shall be cumulative and not exclusive of any other, and may be exercised by
Spriggs at any time or from time to time.

16.Counterparts. This Guaranty may be executed in counterparts, each of which
shall be deemed an original, but all of which when taken together shall be
deemed to be one and the same agreement. A signed copy of this Guaranty
delivered by facsimile, e-mail, or other means of electronic transmission, shall
be deemed to have the same legal effect as delivery of an original signed copy
of this Guaranty.

 

[Rest of Page Intentionally Left Blank]

[Signature Page Follows]

5

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Guaranty effective as
of the date first set forth above.

 

 

GUARANTOR:

 

ISAAC CAPITAL GROUP, LLC

 

By: _/s/ Jon Isaac___________________________________

       Jon Isaac, Sole Member and President and Chief Executive Officer

 

SPRIGGS:

 

SPRIGGS INVESTMENTS, LLC

 

By: _/s/ Rodney Spriggs_____________________________

       Rodney Spriggs, Manager

 

Signature Page to Guaranty